      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 HARRY FOSTER,

               Plaintiff,

        v.                                                17-CV-6-LJV-HKS
                                                          DECISION & ORDER
 NATIONAL RECOVERY AGENCY,

               Defendant.




                                     INTRODUCTION


       On January 4, 2017, the plaintiff, Harry Foster, commenced this action, alleging

that the defendant, National Recovery Agency (“NRA”), violated the Telephone

Consumer Protection Act and the Fair Debt Collection Practices Act. Docket Item 1.

On October 28, 2019, Foster moved for summary judgment, Docket Item 28; on March

5, 2020, NRA cross-moved for summary judgment, Docket Item 41; and on May 29,

2020, Foster moved to strike an attachment to NRA’s cross-motion for summary

judgment—an intake record from NRA’s client, Eastern Niagara Radiology (the “intake

form”), Docket Item 47.

       In the meantime, this Court referred the matter to United States Magistrate Judge

H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 29. On March 31, 2021, Judge Schroeder issued a Decision and Order

(“D&O”) denying the motion to strike and reopening discovery, at NRA’s expense, “for

the limited purpose of allowing [Foster] to . . . inquire about all relevant circumstances
      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 2 of 6




concerning or related to” the intake form. Docket Item 49 at 6. Judge Schroeder also

“terminated without prejudice” the cross-motions for summary judgment. Id.

       On April 14, 2021, Foster objected to the D&O, arguing that NRA should be

precluded from using the intake form in support of its motion for summary judgment.

See Docket Item 51. Foster also asserted that because he might not have moved for

summary judgment had the intake form been disclosed earlier, he should be awarded

all legal fees associated with any additional discovery. Id. at 7-8. Two weeks later,

Foster’s counsel filed an affidavit stating that “[o]n April 22, 2021, [] counsel became

aware for the first time that [the intake form] was sent as an attachment in an email [] to

counsel [from NRA] on August 12, 2019.” Docket Item 53 at 1. On May 13, 2021, NRA

responded to the objection, arguing that discovery should not be reopened and,

alternatively, that it should not bear discovery costs. See Docket Item 54. On May 20,

2021, Foster replied. Docket Item 55.

       This Court has carefully and thoroughly reviewed the record in this case; the

D&O; the objection, response, and reply; and the materials submitted to Judge

Schroeder. Based on that review, the Court affirms Judge Schroeder’s D&O denying

the motion to strike and reopening limited discovery.1


                                STANDARD OF REVIEW


       Under Rule 72(a) of the Federal Rules of Civil Procedure, when a party timely

objects to a magistrate judge’s decision on a non-dispositive matter, “the district judge in



       1
      The Court assumes familiarity with the undisputed facts and analysis in the
D&O, Docket Item 49.

                                             2
      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 3 of 6




the case must . . . modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A). “[A] finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction that a mistake has been

committed.” Anderson v. Bessemer City, 470 U.S. 564, 573 (1985) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). A decision is contrary to law

“when it fails to apply or misapplies relevant statutes, case law[,] or rules of procedure.”

Catskill Dev., L.L.C. v. Park Place Entrn’t Corp., 206 F.R.D. 78, 86 (S.D.N.Y. 2002)

(citation omitted). Unlike de novo review for dispositive matters, which is without

deference, Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 168 (2d Cir. 2001), the standard

of review for non-dispositive decisions is “highly deferential”: a district court “may not

reject a magistrate judge’s non-dispositive order ‘merely because the [district] court

would have decided the matter differently,’” Davis v. 2191 Niagara Street, LLC, 351 F.

Supp. 3d 394, 410 (W.D.N.Y. 2019) (alterations in original) (quoting Rubin v. Valicenti

Advisory Svcs., Inc., 471 F. Supp. 2d 329, 333 (W.D.N.Y. 2007)).


                                       DISCUSSION


       In his motion to strike the intake form, Foster asserted that he did not see the

form until NRA cross-moved for summary judgment. Docket Item 47-1 at 2; Docket

Item 47-4 at 3. After the D&O was filed, however, Foster’s attorney realized that he first

received the intake form in an email on August 12, 2019—three days after the close of

discovery but more than two months before Foster moved for summary judgment. See

Docket Item 53 at 1. Nevertheless, because the intake form was disclosed after the

discovery deadline expired, Foster still argues that NRA should be precluded from using

                                              3
      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 4 of 6




it and that Judge Schroeder erred in deciding otherwise. Docket Item 51 at 3-5; Docket

Item 53 at 2-3. This Court disagrees.

       Federal Rule of Civil Procedure 37 “vests district courts”—and magistrate judges

to whom matters are referred—“‘broad power’ and discretion to impose sanctions . . . on

parties who fail to adhere to discovery orders.” See Karpio v. Bernzomatic Corp., 2015

WL 1808605, at *4 (W.D.N.Y. Apr. 21, 2015) (citations omitted). One such sanction is

the preclusion of evidence. See Fed. R. Civ. P. 37(c)(1). But that is a “harsh remed[y]”

that “should be imposed only in rare situations.” Update Art, Inc. v. Modiin Publ’g, Ltd.,

843 F.2d 67, 71 (2d Cir. 1988).

       Indeed, the Second Circuit has instructed that “[b]efore the extreme sanction of

preclusion” is imposed, the court “must consider less drastic responses.” See Outley v.

City of New York, 837 F.2d 587, 591 (2d Cir. 1988). That is exactly what Judge

Schroeder did here. And the fact that Foster’s attorney actually had the form a couple

months before Judge Schroeder thought he had it makes a response “less drastic” than

preclusion even more appropriate.

       Absent legal error, a clearly erroneous factual determination, or an abuse of

discretion, a district court should not interfere with the discretion of a magistrate judge to

whom a matter has been referred. See, e.g., Carmona v. Wright, 233 F.R.D. 270, 276

(N.D.N.Y. 2006) (“[M]agistrate judges have broad discretion to regulate nondispositive

matters, and reversal is warranted only if that discretion is abused.”). Judge Schroeder

committed no legal error, made no clearly erroneous factual finding, and did not abuse

his discretion in denying the motion to strike and reopening discovery. For that reason,

this Court will not disturb that decision.



                                              4
      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 5 of 6




       For its part, NRA argues that if this Court affirms Judge Schroeder’s reopening of

discovery, NRA should not bear the cost because “the discovery and deposition(s) to be

taken . . . are likely those that would have taken place prior to the filing of [s]ummary

[j]udgment[] and will not be more costly or onerous for [Foster].” Docket Item 54 at 7.

As an initial matter, NRA did not object to the D&O and therefore has waived this

argument. See Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir. 1988).

       Regardless, this Court agrees with Judge Schroeder that NRA should bear the

costs of additional discovery notwithstanding the new facts. Even though the intake

form was disclosed earlier than Judge Schroeder was led to believe, it still was not

disclosed until after the discovery deadline, and Foster had requested it more than

once. See Docket Item 47-1 at ¶¶ 4-7. And while Foster’s counsel should have

realized that NRA sent the intake form in August 2019, NRA apparently did not

recognize counsel’s mistake either. After all, NRA did not tell Foster’s counsel about

the error until April 2021—that is, until after both parties had moved for summary

judgment, Judge Schroeder had decided the D&O, and Foster had objected to it. See

Docket Item 53 at 1. NRA never moved to extend the discovery deadline, and it still has

not given any reason—let alone a good reason—why the intake form was not disclosed

before the discovery deadline expired. Therefore, this Court affirms Judge Schroeder’s

decision requiring NRA to bear the costs of additional discovery.

       Finally, because the intake form had been disclosed well before Foster moved for

summary judgment, his request for additional attorney fees is denied.




                                              5
      Case 1:17-cv-00006-LJV-HKS Document 57 Filed 09/16/21 Page 6 of 6




                                    CONCLUSION


         The D&O, Docket Item 49, is AFFIRMED. The case is referred back to Judge

Schroeder for further proceedings consistent with the referral order of November 12,

2019, Docket Item 29.




         SO ORDERED.



Dated:         September 16, 2021
               Buffalo, New York



                                             /s/ Lawrence J. Vilardo
                                            LAWRENCE J. VILARDO
                                            UNITED STATES DISTRICT JUDGE




                                           6
